            case 1:17-cr-00198-KMW Document 81 Filed 11/17/19 Page 1 of 1


                                          THE LAW OFFICES OF
                                 ANDREW         J. FRISCH, PLLC


    vNJ::: PENN PLAZA
                                                                               JASON D. WRIGHT
        153rd FLOOR
                                                                         ADMITTED IN NEW YORK VIRGINIA
NEW YORK. NEW YORK 10119
                                                                          AND THE DISTRICT OF COLUMBIA
       (212) 2815·8000
                                                                                    OF COUNSEL
    FAX: (646) 004•00!52
                                                 November 17, 2019

   ByECF

   The Honorable :{<.imba M. Wood                                          USDSSDNY
   United States District Judge
   Southern District of New York
                                                                           DOCUMENT
   500 Pearl Street                                                        ELECTRONICALLY FILED
   New York, New York 10007                                                DOC#: _ _ _---=--,--
                                                                            DATE FILED:             /1 9'/!q
                                                                                                 /! ,
                    Re: United States v. Jacqueline Tsai
                        Criminal Docket No. 17-198 (KMW)

   Dear Judge Wood:

                   On behalf of Jacqueline Tsai in the above-referenced case, I write to advise the
   Court that she attempted suicide on November 15, 2019, the day she was scheduled to surrender
   to begin serving her sentence, and is currently at Pacifica Hospital of the Valley, Sun Valley,
   California 91352. Ms. Tsai's husband has been providing me updates, though it appears that Ms.
   Tsai was or has been refusing to speak to him. I spoke to Ms. Tsai by telephone briefly last
   night, but her speech was slurred, and I could not completely understand her.

                  My understanding is that Ms. Tsai's husband called the Probation Department on                  1,e.2'
   Friday or Saturday to report the situation. To the extent that the government applies for a warranry Qv o-...r- ~
   based on Ms. Tsai's failure to surrender on Friday as scheduled, I respectfully request that the _J    \l-\J'("-
   Court hold that request in abeyance pending a further update.


                                                         Respectfully,


                                                         Isl
                                                         Andrew J. Frisch

   cc: AUSA Christine Magdo                                                                 11---(~     /ff ·
                                                                              SO ORDERED,l'J.Y., N.Y.

                                                                             (U/4~}✓.L rrYL ~ {N1rd_
                                                                                  KIMBA M. WOOD
                                                                                       U.SD.J.
                                         WWW.ANDBEWP'BISCH.COM
